Appellate Case: 21-1292     Document: 010110615700       Date Filed: 12/07/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 7, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  VICTOR CHARLES FOURSTAR, JR.,

        Plaintiff - Appellant,

  v.                                                         No. 21-1292
                                                 (D.C. No. 1:21-CV-00414-LTB-GPG)
  JOE BIDEN; MONTANA                                          (D. Colo.)
  DEPARTMENT OF CORRECTIONS
  UNKNOWN HEADS; MICHAEL
  CARVAJAL, Director of Federal Bureau
  of Prisons; UNKNOWN U.S.
  SENTENCING COMMISSION
  MEMBERS,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       Proceeding pro se,1 Victor Fourstar appeals the district court’s dismissal of his

 complaint. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially help determine this appeal. See
 Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
        We liberally construe Fourstar’s filings, but we will not serve as his
 advocate. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-1292     Document: 010110615700         Date Filed: 12/07/2021    Page: 2



                                     BACKGROUND

        While incarcerated,2 Fourstar sued dozens of known and unknown defendants,

 alleging various conspiracies and constitutional violations related to his prison

 conditions. A magistrate judge concluded that Fourstar’s complaint violated Federal

 Rule of Civil Procedure 8. The magistrate judge gave Fourstar several opportunities

 to amend his complaint. And though Fourstar filed two amended complaints, the

 deficiencies remained. Thus, the magistrate judge recommended that Fourstar’s

 complaint be dismissed for violating Rule 8’s pleading requirements.

        The district court adopted the magistrate judge’s recommendation and

 dismissed the complaint without prejudice. It also denied Fourstar’s motion to

 proceed in forma pauperis on appeal, certifying under 28 U.S.C. § 1915(a)(3) that

 Fourstar’s appeal would not be in good faith. Fourstar now appeals.

                                      DISCUSSION

        We review a district court’s dismissal of a complaint under Rule 8 for abuse of

 discretion. See Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1162 (10th

 Cir. 2007). Under Rule 8(a)(2), a complaint “must contain . . . a short and plain

 statement of the claim showing that the [plaintiff] is entitled to relief.”

        This isn’t Fourstar’s first appeal before this court. As was the case in Fourstar

 v. Smith, 748 F. App’x 856, 857 (10th Cir. 2019), his complaint lists various federal

 and state authorities but fails “to link those authorities to any of the factual


        2
        When Fourstar filed his suit and notice of appeal, he was a federal prisoner in
 Colorado. He has since been released.
                                              2
Appellate Case: 21-1292    Document: 010110615700        Date Filed: 12/07/2021    Page: 3



 allegations he makes in the successive paragraphs.” And “[h]is brief on appeal

 largely recounts the factual allegations in his complaint.” Id. Thus, we again

 conclude that Fourstar’s complaint hasn’t complied with Rule 8. The district court

 therefore did not abuse its discretion in dismissing his complaint without prejudice.

       We also find this appeal to be frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). As

 a result, we assess a third strike under 28 U.S.C. § 1915(g). See Davis v. Kan. Dep’t

 of Corr., 507 F.3d 1246, 1249 (10th Cir. 2007). Fourstar is now barred from bringing

 a civil action or an appeal from a civil action without prepaying the applicable filing

 fee unless he is “under imminent danger of serious physical injury.” 28 U.S.C. §

 1915(g).3

       Additionally, we deny his request to proceed in forma pauperis and remind

 him that he must pay the appellate filing fee in full. See Kinnell v. Graves, 265 F.3d

 1125, 1129 (10th Cir. 2001); see also 18 U.S.C. § 1915(b)(1).




       3
        We deny as moot Fourstar’s motion for reconsideration of our order denying
 him counsel in this appeal, motion for temporary injunctive relief, and supplemental
 motion for appointment of counsel and expert services.
                                            3
Appellate Case: 21-1292    Document: 010110615700       Date Filed: 12/07/2021     Page: 4



                                    CONCLUSION

       For these reasons, we affirm the district court’s dismissal of Fourstar’s

 complaint, assess a third strike against him, and deny his request for in forma

 pauperis status.

                                            Entered for the Court



                                            Gregory A. Phillips
                                            Circuit Judge




                                            4